       Case 1:19-cv-08451-AT-KNF Document 105 Filed 05/29/20 Page 1 of 1


                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
PETER ANDREWS, DREAMBUILDER                                    DOC #: _________________
HOLDINGS, LLC, DREAMBUILDER                                    DATE FILED: 5/29/2020
INVESTMENTS, LLC, LIBERTY HOLDINGS
NYC, LLC, ARETE PORTFOLIO MANAGEMENT,
LLC and PETER ANDREWS on behalf of                                       19 Civ. 8451 (AT)
DREAMBUILDER HOLDINGS, LLC,
DREAMBUILDER INVESTMENTS, LLC,                                                ORDER
LIBERTY HOLDINGS NYC, LLC, ARETE
PORTFOLIO MANAGEMENT, LLC,

                              Plaintiffs,

               -against-

PAUL W. VERNER,

                        Defendant.
ANALISA TORRES, District Judge:

        On May 20, 2020, Defendant submitted a letter seeking leave to file a motion for
summary judgment. ECF No. 104. Pursuant to Rule III(C)(iii) of the Court’s Individual
Practices in Civil Cases, Plaintiffs were required to file a response within five business days.
That submission is now overdue. Accordingly, it is ORDERED that by June 1, 2020, Plaintiff
shall respond to Defendant’s letter in a filing consistent with the Court’s Individual Practices.

       SO ORDERED.

Dated: May 29, 2020
       New York, New York
